DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “SiH3”, but this is not a silicon iodide precursor. 
Claim 19 recites the limitation "the amorphous silicon nitride film" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is considered to be "the amorphous silicon 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-17, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (US 2018/0182613) in view of Liaw et al (US 4,963,506).
Blanquart discloses a method for selectively depositing an amorphous silicon film on a metallic nitride surface relative to other surfaces of the substrate [0091] comprising: providing a substrate within a reaction chamber [0078]; heating the substrate to a deposition temperature [0087]-[0088]; contacting the substrate with a silicon iodide precursor [0079]; and selectively depositing the amorphous silicon film on the metallic nitride surface [0091]. 

Liaw discloses a method for selectively depositing amorphous silicon for semiconductor devices (Col. 1, lines 5-10), wherein it is well known that the deposited silicon forms a fairly weak bond with oxides (Col. 2, lines 19-23). A hydrogen carrier gas is employed in the deposition process to allow for these weak bonds to be broken to create a high degree of selectivity (Col. 2, lines 19-30 and 45-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate a hydrogen carrier gas as suggested by Liaw into the amorphous silicon deposition process of Blanquart in order to deposit the amorphous silicon with a high degree of selectivity relative to an oxide surface for use in various semiconductor devices.
Regarding Claims 2, 4, 8-11, 13-17, 21, and 23-25, Blanquart discloses depositing the amorphous silicon onto a silicon nitride surface [0083]; the reaction chamber may be an ALD chamber [0041]; the deposition temperature is greater than the decomposition temperature of the silicon iodide precursor, such as 550°C [0088]; the silicon iodide precursor may be SiI2H2 [0079]; the amorphous silicon film has a thickness of up to 40 nm [0164] selective to the nitride surface [0091]; the amorphous silicon is selectively deposited without plasma [0088]; hydrogen gas may be used during deposition [0089]; the pressure in the chamber may be 0.01 torr – 50 torr [0063]; the silicon nitride surface is deposited in the same reactor as the amorphous silicon [0089]; the silicon iodide is continuously flowed during deposition of the amorphous silicon 
Regarding Claims 1 and 5-7, Liaw discloses that the selectivity of the amorphous silicon is relative to oxide surfaces (Col. 2, lines 19-23), but does not specifically disclose metal oxide or silicon oxide. However, metal oxides and silicon oxides were well known materials for the semiconductor devices disclosed in Liaw (Col. 1, lines 10-15) such that the amorphous silicon of Liaw would have reasonably been expected to be selective relative to these known oxides.
Regarding Claims 12-14, Liaw discloses that incorporation of hydrogen allows weak bonds to be broken to create a high degree of selectivity (Col. 2, lines 19-30 and 45-60). Thus, it would have been obvious to adjust the amount of hydrogen for desired selectivity. 
Thus, claims 1, 2, 4-17, 21, and 23-25 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Blanquart and Liaw.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (US 2018/0182613) in view of Liaw et al (US 4,963,506) as applied above and further in view of Chudzik et al (US 2004/0224478).
Blanquart and Liaw do not disclose a metal nitride surface, other than silicon nitride.
Chudzik discloses that amorphous silicon can deposit selectively on nitride surfaces, while not being deposited on oxide surfaces [0027]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the amorphous silicon of Blanquart and Liaw 
Thus, claims 2-3 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Blanquart, Liaw, and Chudzik.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (US 2018/0182613) in view of Liaw et al (US 4,963,506) as applied above and further in view of Lin (US 2004/0241341).
Blanquart and Liaw do not disclose contacting the amorphous silicon film with oxygen plasma to convert at least a portion to silicon oxide film.
Lin discloses treating an amorphous silicon film with an oxygen-containing plasma in order to transform at least a part of the amorphous silicon film to a silicon oxide film for use in transistors [0007]-[0008]. The oxygen-containing plasma includes an oxygen-containing gas [0013]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to treat the amorphous silicon of Blanquart or Liaw with an oxygen-containing plasma as suggested by Lin in order to form a silicon oxide film having use in different semiconductor devices, such as transistors.
Thus, claim 18 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Blanquart, Liaw, and Lin.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (US 2018/0182613) in view of Liaw et al (US 4,963,506) as applied above and further in view of Klaus et al (US 2010/0038687).

Klaus discloses selective deposition of amorphous silicon comprising deposition of amorphous silicon and subsequent etching to remove undesired portions of the amorphous silicon [0035], such as adjoining dielectric layers [0037]. The etching includes contacting the amorphous silicon with an etchant gas [0036]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to etch the amorphous silicon of Blanquart or Liaw with an etchant gas as suggested by Klaus in order to remove any undesired depositions from adjoining layers.
Thus, claims 19-20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Blanquart, Liaw, and Klaus.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (US 2018/0182613) in view of Liaw et al (US 4,963,506) as applied above and further in view of Smith et al (US 9,911,595).
Blanquart and Liaw do not disclose depositing the nitride film by a topographically selective deposition process.
Smith discloses selective growth of silicon nitride (Abstract) for use in various semiconductor devices (Col. 1, lines 5-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form the silicon ntride layer of Blanquart by selective deposition as suggested by Smith in order to selectively deposit the silicon nitride layer for desired semiconductor device fabrication. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715